DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed January 20, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-7 are allowable over the references of record for at least the following reasons:
	Claim 1: the suction inlet body includes a support part having a ring shape surrounding substantially the entire circumference of the suction inlet part and wherein the support part abuts the bottom wall of the fuel tank along a surface contact at a position below the lower surfaces of the projection parts.
	The closest prior art is the Yu reference.  The Yu reference fails to disclose all of the features of the amended independent claim.  Moreover, there is no suggestion or teaching in the Yu reference or in any of the located references of the suction inlet body includes a support part having a ring shape surrounding substantially the entire circumference of the suction inlet part and wherein the support part abuts the bottom wall of the fuel tank along a surface contact at a position below the lower surfaces of the projection parts.  Accordingly, there is allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747